Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 13, 2020. The following action is taken:Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art discloses a magnetic tape  having a magnetic layer thickness of 6um and an average iron Fe particle having a dimension of 5 to 50nm. However the prior art does not show or teach  a magnetic recording medium in a shape of a tape that is long in a longitudinal direction and is short in a width direction, the medium comprising: a base material; 5a magnetic layer; and a non-magnetic layer that is provided between the base material and the magnetic layer, and contains one or more types of non-magnetic inorganic particles, wherein the magnetic layer includes a data band long in the longitudinal direction in which a data signal is to be written, and a servo band long in the longitudinal direction in which a servo signal 10is written, and in the magnetic layer, a degree of vertical orientation is greater than or equal to 65%, a half width of a solitary waveform in a reproduction waveform of the servo signal is less than or equal to 195 nm, and a thickness of the magnetic layer is less than or equal to 90 nm, and the non-magnetic layer contains at least Fe-based non-magnetic particles as the non- magnetic inorganic particles, and in the non-magnetic layer, an average particle volume of the 15Fe-based non-magnetic particles is less than or equal to 2.0 x 10-5 pm3, and a thickness of the non-magnetic layer is less than or equal to 1.1 pm.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 7267896.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30PM/NABIL Z HINDI/                                                                                                                                                                                                        .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.